— Appeal by the defendant from a judgment of the County Court, Westchester County (Facelle, J.), rendered August 24, 1984, convicting him of criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was denied his right of confrontation as a result of the trial court’s curtailment of defense counsel’s cross-examination on the issue of the com*502plainant’s parole status based on a prior robbery conviction, was not preserved for appellate review. Defense counsel, in response to the trial court’s ruling, only argued that the questioning was relevant to the issue of credibility. He never registered a protest on the basis of a denial of the defendant’s right of confrontation. Thus, the issue has not been preserved for review by this court (see, People v Perone, 119 AD2d 838; CPL 470.05 [2]). In any event, we conclude that any error in the trial court’s ruling was harmless in view of the fact that during cross-examination, defense counsel questioned the complainant extensively about his criminal past including his prior robbery conviction.
Similarly, the defendant’s argument that the trial court erred in submitting criminal possession of a weapon in the fourth degree to the jury as a lesser included offense of criminal possession of a weapon in the second degree has not been preserved for appellate review since no objection was raised on this basis in the County Court (see, CPL 300.50 [1]; 470.05 [2]). In any event, the defendant’s claim is without merit (see, People v Chatman, 122 AD2d 148). Mollen, P. J., Thompson, Rubin and Eiber, JJ., concur.